DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) and the species of lipid in the reply filed on 09 May 2022 and election of the species of glycoaggregate in the reply received 22 June 2022 is acknowledged.  The traversal is on the ground(s) that the inventions share unity of invention because they share the special technical feature of characterizing the glycoaggregate using DOSY.  This is not found persuasive because the special technical feature is not just this one step, but the overall method, and this method is not shared. The requirement is still deemed proper and is therefore made FINAL. Claims 15-19 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quan Nguyen on 13 July 2022.

The application has been amended as follows: 
1) Claim 1, last line, “specific application.” has been replaced with --- specific application, wherein the specific application is drug delivery. ---
2) Claims 12, 15-19, and 34 have been cancelled without prejudice thereto.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be Sarker et al. (Biochem., 2011, vol. 50, pages 4867-4876). Sarker et al. discloses the evaluation of micelles containing the multimeric glycoprotein SP-A (lung surfactant protein A) (abstract). Multiple micelles were prepared and evaluated using DOSY (figure 2). However, there was no suggestion to use this technique to choose micelles which optimized drug delivery, and as such the claimed method is not suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699